Citation Nr: 0212980	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  98-05 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
gynecological disorder claimed as residuals of removal of the 
right ovary, including as secondary to service-connected 
removal of the left ovary.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1982, and from March 1987 to October 1988.

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  In pertinent part, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for removal of 
the right ovary.  

The appellant provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference with the RO in November 2000, a transcript of 
which has been associated with the claims file.

In December 2000 the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for removal of the right 
ovary, including as secondary to service-connected removal of 
the left ovary.  The Board also remanded the issue of 
entitlement to service connection on the merits for removal 
of the right ovary, including as secondary to service-
connected removal of the left ovary to the RO for further 
development and adjudicative action.  

In March 2002 the RO denied entitlement to service connection 
for removal of the right ovary.  The RO affirmed the 
determination previously entered in May 2002.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired gynecological disorder was not shown 
in active service.  

2.  A chronic acquired gynecological disorder, claimed as 
residuals of removal of the right ovary is not shown by the 
post service medical evidence of record.

3.  The veteran does not have a chronic acquired 
gynecological disorder claimed as residuals of removal of the 
right ovary which is causally related to the service-
connected removal of the left ovary.


CONCLUSION OF LAW

A chronic acquired gynecological disorder, claimed as 
residuals of removal of the right ovary was not incurred in 
or aggravated by active service, nor is one proximately due 
to, the result of, or aggravated by service-connected removal 
of the left ovary.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the pertinent service medical records reveals that 
the veteran was seen for lower quadrant pain in June 1980.  
Examination revealed a large cystic mass over the left adnexa 
that was tender to palpation.

A pelvic laparotomy and left salpingo-oophorectomy were 
performed.  The final diagnosis was a left, twisted ovarian 
cyst, and pelvic adhesions.

In October 1980 the veteran was seen for a small lesion on 
the right outer aspect of the "peritoneum".  No specific 
assessment was made.

In February 1981 the veteran returned reporting the same 
symptoms that she had had prior to her surgery. Examination 
revealed vaginal discharge.  A urinary tract infection was to 
be ruled out.  The assessment was nonspecific vaginitis.

A March 1981 progress note documents complaints of abdominal 
pain for the past four days with nausea, vomiting, and 
diarrhea.  Examination revealed a questionable mass in the 
right lower quadrant that was slightly tender.  The 
assessment was a questionable mass in the right lower 
quadrant possibly secondary to adhesions secondary to the old 
surgery.

Another March 1981 progress note documents that the veteran 
was seen for right lower quadrant pain.  It was indicated 
that a right lower quadrant mass was found on examination.  
The assessment appeared to be a distended bladder.  It was 
also indicated that the pelvic mass had subsequently 
disappeared.

The veteran was treated for a yeast infection in May 1981.  
She was seen for abdominal complaints in August 1981.  No 
masses were found on examination, and the diagnosis was 
Trichomonas.

In December 1981 the veteran was seen for aching and 
diarrhea.  On examination, the abdomen was not distended; 
however, there was tenderness in the upper right quadrant.  
The assessment was an upper respiratory infection.

On separation examination in April 1982 the veteran reported 
a history of stomach problems as well as a tumor, growth, 
cyst, or cancer.  No impairments were documented on 
examination.

The veteran submitted medical records from the VA Medical 
Center (VAMC) in Fort Leavenworth, Kansas.  The VA records 
document treatment of the veteran from 1983 to 1987.  In 
October 1983 the veteran was seen for lower abdominal pain on 
both sides.

In December 1983 she was seen for right back and flank pain.  
No abdominal masses or tenderness were found on deep 
palpation.

In July 1985 the veteran was seen for pain in both lower 
quadrants.  A possible ovarian problem was noted.  
Examination revealed tenderness in the right lower quadrant, 
greater than the tenderness in the left lower quadrant.  The 
diagnosis was abdominal pain.  In August 1985 a pelvic 
ultrasound was performed and revealed a right ovarian cyst.  
In December 1985 the veteran reported intermittent lower 
abdominal pain since 1982.

VA records from the Leavenworth, Kansas VAMC document 
treatment for a right ovarian cyst beginning in July 30, 
1985.  The veteran presented with complaints of pain in both 
abdominal quadrants.  It was noted that she had a prior 
history of removal of an ovary, but she was unsure of which 
side.  She was referred to the gynecological clinic.  
Subsequently, following treatment for his condition, she 
underwent removal of that ovary.  Removal, right ovary was 
not accomplished until December 1986.  

Progress notes documented continued complaints of abdominal 
area pain.  In December 1986 the veteran was seen for 
abdominal pain, particularly in the right lower quadrant.  
She reported that such pain had been occurring on and off for 
the past three years.  The pain increased, and she eventually 
underwent a laparotomy and right salpingo-oophorectomy.

VA records from the Houston VAMC document treatment of a 
variety of medical problems from 1993 to 1999, including some 
which apparently relate to her ovarian surgeries.

In September 1999 the veteran underwent a VA gynecological 
examination.  Her medical history was noted.  In particular 
it was noted that the veteran's right cyst was normal on 
examination during the left salpingo-oophorectomy, and that 
she subsequently had the same operation performed in December 
1986 on her right ovary.
The examiner concluded that the removal of the right tube in 
the ovary was not service-related, noting that it appeared 
normal during the surgery on the left ovary.  He also noted 
that the right ovarian cyst was a functional physiological 
cyst, and that the surgery performed on the right ovary was 
not performed while the veteran was on active military duty.

The veteran presented oral testimony before the undersigned 
via a videoconference with the RO in November 2000, a 
transcript of which has been associated with the claims file.  
During the hearing the veteran testified that a VA physician 
had related the removal of her right ovary to her service-
connected left salpingo-oophorectomy.

In May and December 2001 the veteran underwent a VA 
gynecological examination.  Her medical history was noted.  
The examiner noted that the right ovary was removed because 
of a benign follicular cyst that was not neoplastic or 
anything of that sort.  He further stated that no pathologic 
diagnosis was assigned to the right ovary.  He noted that the 
veteran reported a great deal of pain in her lower abdomen, 
such that she had taken pain medication.  She further 
reported that she thought the pain was from her "cystic 
ovaries".  He stated that he could find no evidence of any 
problems except constipation and a possible fecal impaction, 
which could be causing her a lot of discomfort.  No diagnosis 
was provided and the examiner opined that it was unlikely 
that there was any gynecological reason for her pain, since 
she had an empty pelvis.  

Service connection has been granted for a left salpingo-
oophorectomy (removal of the left ovary), evaluated as 10 
percent disabling.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed her of the evidence to support her claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed her claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of her claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of a contemporaneous medical examination 
to ascertain the etiology, nature, and extent of severity of 
any chronic acquired gynecological disorder to include 
residuals of removal of the right ovary that may be present.  
Accordingly, there is no need for further examination as the 
most recent examination of record was conducted in December 
2001 addressing the issue at hand.

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised her to submit 
evidence in support of her claim.  She has been advised of 
evidence she could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
her.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  

Finally, there is ample medical evidence of record for a 
determination to be made with respect to the service 
connection claim.  There are contemporaneous VA examinations 
of record, which specifically address the etiology of the 
veteran's disability at issue.  A VA medical specialist has 
specifically addressed the questions posed by the Board's 
December 2000 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, the Board notes that the claimant was informed 
of the provisions of the VCAA in the December 2000 decision.  
The Board applied the provisions of the new law to the new 
and material evidence aspect of her claim at that time.  
While the RO's recent denials of her claim on the merits do 
not reference any specific application of the new law, the 
Board finds that there will be no prejudice to the appellant 
in the Board's consideration of the new law in the merits 
phase of her claim.  Bernard v. Brown, 4 Vet. App. 384, 
(1993).

As noted above in detail, the appellant has already been 
adequately notified of the details of the new law, and the RO 
has developed her claim consistent with its criteria.  The 
appellant and her representative have had sufficient 
opportunity to present arguments as to any deficiencies in 
the application of the new law to the claim, and have not 
done so.  
The Board notes that initial application of the VCAA to the 
claimant's appeal occasioned a grant of the new and material 
evidence phase of the appeal in the appellant's favor.  No 
deficiencies in the application of the VCAA are apparent in 
the review of the record, nor have any been alleged by the 
appellant and/or her representative.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.

Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The essence of the contentions advanced in the present case 
is that the veteran currently suffers from a gynecological 
disorder, claimed as residuals of removal, right ovary, which 
was either incurred in service or is secondary to service-
connected left salpingo-oophorectomy.  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection a chronic 
acquired gynecological disorder claimed as residuals of 
removal of the right ovary.  


In this regard, there is no competent evidence of record 
demonstrating the current existence of a chronic acquired 
gynecological disorder claimed as residuals of removal of the 
right ovary, an operation which was not performed in service.

In the instant case, the service medical records show that 
the veteran complained of pain in the right upper and lower 
quadrant on several occasions.  However, the evidence clearly 
indicates that the veteran's right ovary appeared normal 
during service.  Moreover, it was shown to be normal during 
the surgery on the left ovary.  

In December 1986, prior to commencement of her second period 
of service, she had her right ovary removed due to a benign 
follicular cyst of the right ovary.  There is no competent 
evidence that the removal of the right ovary was due to the 
service-connected left salpingo-oophorectomy.  In fact, the 
competent medical evidence of record contain a VA medical 
opinion discounting any relationship of the right ovary 
removal to service or to the service-connected left ovary 
removal.

The most recent VA gynecological examination revealed no 
evidence of a gynecological disorder.  The examiner 
specifically pointed out that there is no gynecological 
reason for her pain, since the appellant has an empty pelvis.  

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability.  
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  As the 
veteran does not have a chronic acquired gynecological 
disorder, claimed as residuals of removal, right ovary it 
follows that she has no gynecological disorder secondary to 
the service-connected left ovary removal either or a direct 
causal basis or on the basis of aggravation. 

The veteran's own opinions and statements that she has a 
chronic acquired gynecological disorder related to her period 
of service or as secondary to her service-connected left 
salpingo-oophorectomy is not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current chronic acquired gynecological disorder 
either directly related to service or as secondary to a 
service-connected disability.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
gynecological disorder claimed as residuals of removal of the 
right ovary, including as secondary to the service-connected 
removal of the left ovary.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
gynecological disorder claimed as residuals of removal of the 
right ovary, including as secondary to service-connected 
removal of the left ovary, is denied.  


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

